Title: To Thomas Jefferson from the Board of War, 22 March 1780
From: Board of War
To: Jefferson, Thomas



War Office Wmsburg Mar. 22nd. 1780.

The Board of War wish to be informed by his Excellency whether the Henry Galley now at Hampton under repair and one side finished, shall be completed, and furnished for the protection of that post. As Vessells bound to Sea frequently make that their Harbour when wind bound and if not protected by a Galley or some other vessell of force they must, if chased up by the enemy, fall into their hands as the Situation of the Fort cannot Afford them any  relief. There is a small Galley laying at back river, which is useless for the Service but if sold soon may fetch something. Cap. Barron is going down in a day or two and if approved by your Excellency, may give the necessary Orders.

Jas. Innes Jas. Barron Geo. Lyne

